Title: Roll of Officers of the Regiment of Guards for the Convention Prisoners, [5 November 1779]
From: Jefferson, Thomas
To: 



[5 November 1779]


  
  
  

Oct. 8. 1779.Oct. 25. 1779.


ColonelFrancis Taylor.Francis Taylor.Francis Taylor.

  
Lt. Colonel.

  
Major.John Roberts.John Roberts.John Roberts.

  
Captains.Garland Burnley.Garland Burnley.Garland Burnley.

  
Ambrose Madison.Ambrose Madison.James Purvis.

  
Benjamin Timberlake.Benjamin Timberlake.Thomas Porter.

  
Robert Barrett.Robert Barrett.James Burton.

  
James Purvis.Richard White.

  
Thomas Porter.Edward Herndon.

  
James Burton.

  
Richard White.


  
Lieutenants.James Purvis.Edward Herndon.John Slaughter. qu.

  
Thomas Porter.John Slaughter. resd.John Taylor.

  
James Burton.John Taylor.Richard Paulett.

  
Richard White.Richard Paulett.Samuel O. Pettus.

  
Edward Herndon.Samuel O. Pettus.

  


  


  


  
Ensigns.John Slaughter.John Winston.

  
John Taylor.William Slaughter.

  
Richard Paulett.Jesse Paulet.

  
Samuel O. Pettus.Nichols. Meriwether Nov. 5. 79

  


  


  


  



Nicholas Meriwether. appd. Ensign Nov. 5. 1779.
